DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Lawrence et al.(USPubN 2018/0012369)) does not disclose, with respect to claim 1, the one or more processors calculating within the video frame an occupancy area of the subtitle text; the one or more processors determining portions of the subtitle text, wherein a portion of the subtitle text includes a character of the subtitle text; the one or more processors determining a predominant color of a background within a portion of the occupancy area of the subtitle text, wherein the portion of the occupancy area includes a predominant color of the background bordering the character of the portion of the subtitle text; the one or more processors determining a level of similarity between the color associated with the character of the portion of the subtitle text and the predominant color of the background bordering the character within the portion of the occupancy area; and the one or more processors performing a modification to the character of the subtitle text corresponding to the portion of the occupancy area, based on the level of similarity determined between the predominant color of the portion of the occupancy area bordering the character and the color of the character of the portion of the subtitle text as claimed.  Rather, Lawrence et al. discloses video overlays are modified to enhance readability. In one example a frame of a video sequence of frames is received and an overlay for display on the frame is received. A location of the overlay in the frame is determined. Background pixels in the frame that are in the overlay location are determined. Values of the identified pixels are analyzed and an overlay color is selected based on the analysis. The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484